Case 2:17-cv-13483-ES-JAD Document 30 Filed 12/27/19 Page 1 of 1 PagelD: 293

LAW OFFICES

MARIA A. TURCO, L.L.C.
21 BRANT AVENUE

CLARK, NEW JERSEY 07066

MARIA TURCO GULYAS JOHN D. GULYAS
MEMBER NJ & NY BARS
MTURCO@TURCOLAWNJ.COMJGULYASI@) TURCOLAWNJ.COM

TELEPHONE (973) 444-7063
FACSIMILE (732) 340-0610

December 27, 2019

via facsimile (973) 645-4549 and electronic filing
Honorable Joseph A. Dickson, U.S.M.J.

Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Court Room MLK 2D

Newark, NJ 07101

RE: Eady v. Tapfury, LLC, et al.
Docket No.: 2:17-cv-13483-ES-JAD

Dear Judge Dickson,

Kindly accept this joint submission on the status of the litigation in the above referenced
matter. The Scheduling Order of October 9, 2019 specified document discovery to be completed
by December 15, 2019. Defendant provided Rule 26 disclosure on October 30, 2019. Plaintiff
has yet to provide Rule 26 disclosure. Although document discovery has not been completed the
parties will be able to meet the fact discovery deadline of April 30, 2020.

The deposition of the individual defendant has tentatively been scheduled for March 12,
2020 at defense counsel’s office in New York. Plaintiff anticipates one other deposition of an
employee of defendant KickBack, Inc., but are awaiting confirmation that he is still employed.
Deposition of the plaintiff, although not scheduled, is anticipated to be concluded during the
month of February, following completion of document discovery.

Experts have yet to retained by either party, but it is anticipated that plaintiff will have a
single expert.

Dice CB, Vedat

 

 

David Gray, Esq. j hn I D. Gulyas, Esq.

Brill Legal Group, PC Law Office of Ma urco
64 Hilton Avenue, 1 Brant Avenue

Hempstead, NY 11550 Clark, NJ 07066

Phone: (516) 206-2002 Phone: (973) 444-7063
Facsimile: (917) 259-6930 Facsimile: (732) 340-0610

Counsel for Defendant Counsel for Plaintiff
